Citation Nr: 1243160	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-12 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for a claimed right hip disorder.

2.  Entitlement to service connection for a claimed left hip disorder.


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1977 and from April 1978 to April 1980.

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the RO.  

In February 2012, the Board reopened the claim of service connection for a left hip disorder and remanded the reopened claim, along with the claim of service connection for right hip condition, for additional development.  

After completing the requested development, the RO has returned the case to the Board for the purpose of appellate disposition.  

A review of the Veteran's Virtual VA electronic claims file reveals no additional records.


FINDINGS OF FACT

1.  The currently demonstrated degenerative joint disease of the right hip as likely as not was initially manifested to a compensable degree within one year of the Veteran's discharge from active service.  

2.  The currently demonstrated degenerative joint disease of the left hip, status post total left hip replacement, as likely as not was initially manifested to a compensable degree within one year of the Veteran's discharge from active service.  


CONCLUSIONS OF LAW

1.  By extending benefit of the doubt to the Veteran, his disability manifested by degenerative joint disease of the right hip is presumed to be due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

2.  By extending benefit of the doubt to the Veteran, his disability manifested by degenerative joint disease of the left hip, status post total left hip replacement, is presumed to be due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) 

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  

To the extent that the action taken herein below is fully favorable to the Veteran, the Board finds that further discussion of the requirements of VCAA is not required at this time.  


	Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  

A continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).   

In addition, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if arthritis became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


Analysis

The Veteran asserts that his right and left hip conditions are the result of his active service.  He reports initially being treated for complaints of hip pain during service and having chronic hip problems since that time.

The Veteran's service treatment records from his first period of active duty service reflect that he complained of right hip pain radiating to the right ankle in April 1976.  He denied having any hip trauma.  

An assessment of inflammation of the right hip without trauma was recorded.  There were no hip abnormalities found on the Veteran's February 1977 report of medical history or discharge examination.  

While treatment records from the Veteran's second period of active duty service are largely unavailable, the Veteran did submit a copy of a June 1979 treatment report indicating that he complained of right and left hip pain as the result of a fall down a ladder.  The examiner observed abrasions of the lower back and the right and left hip.  He was assessed with right and left hip trauma.

Following the Veteran's discharge from service, a September 1980 VA treatment report noted that the Veteran reported having severe pain in both hips.  He indicated that his fell about 9 months earlier and injured his left hip.  The examiner noted that range of motion in the hips were both impaired, and there was tenderness and inflammation in both hips.  The X-ray studies performed at that time were noted to show mild degenerative changes involving both hips.  

The October 1986 reports from a private physician Dr. S. note that the Veteran was found to have degenerative disease of the left hip and severe destruction of the left hip joint.  It was noted that the Veteran would have to undergo left hip reconstruction.

A January 1988 VA treatment report noted a history of osteoarthritis in the left hip.  It was noted that the Veteran recently fell and reinjured his left hip.  An x-ray report noted moderately severe degenerative changes of the left hip with deformity suggestive of epiphyseal dysplasia, probably beginning in adolescence.  

A February 1988 medical examination report from the North Carolina Department of Human Resources showed that the Veteran complained of hip arthritis with an approximate onset in 1980.  A diagnosis of degenerative arthritis of the hips was recorded .

A February 1988 VA outpatient treatment report noted that the Veteran complained of having back and left hip pain for many years.  He reported that he had degenerative joint disease of the hips.  After an examination, the examiner diagnosed degenerative joint disease of the hips.  He noted that there was a question of adolescent etiology.  

A  Social Security Administration determination report noted that the Veteran had been determined to be disabled since September 1988 due to his bilateral hip disability.  

A December 1991 report from the Bone and Joint Surgery Center noted that the Veteran was seen for evaluation and treatment of his bilateral hip pain.  He reported that he began to have problems with his hips in 1976 while in service.  He was subsequently told that he had avascular necrosis of both hips.  The X-ray studies confirmed arthritis and probably avascular necrosis of both hips, left greater than right.  

An April 1992 VA examination report reflects a diagnosis of avascular necrosis and osteoarthritis of both hips.  The examiner indicated that the Veteran would probably need to undergo hip arthroplasty in the future.  

In a March 2008 statement, the Veteran's sister reported that the Veteran's health was fine before he entered service and that he was very physical active prior to service.  She noted that, after his discharge from service, he continuously complained about pain in both of his hips.  She indicated that his hip pain seemed to have worsened over the years.

The VA outpatient treatment records dated in June 2008 noted a diagnosis of osteoarthritis of the right hip and status post left total hip arthroplasty.

On VA examination in March 2009, the Veteran reported that he initially injured his right hip in service in approximately 1976.  After an examination and x-ray studies, the examiner diagnosed degenerative joint disease of the right hip.  The examiner opined that this disability was not due to or a result of the right hip pain the Veteran complained of in service in April 1976.   

In so finding, the VA examiner noted that the Veteran was not seen again in service for complaints of right hip pain beyond the April 1976 visit.  Moreover, there were no reports of chronic hip pain on discharge examination.  He noted that the Veteran reenlisted in service when one would assume he could not have done if he had a chronic hip problem.  

Upon his review of the record, the VA examiner did not find complaints of right hip pain until 2002 over 20 years after service without continuity of care for his right hip.  

On VA examination in July 1992, the Veteran reported that he developed pain in his hips in 1973 and was later diagnosed with avascular necrosis.  He reported that, since that time, he had pain on walking long distances and climbing stairs.  A diagnosis of history of avascular necrosis, with arthritis of the bilateral hips with x-ray evidence of degenerative disease, was indicated.  

In March 2012, the Veteran was afforded another examination to determine the nature and etiology of the claimed right and left hips disorders, to include whether they are a congenital disease or defect.  

The examination report showed that the examiner reviewed the entire claims file, obtained a medical history from the Veteran, and performed a physical examination.  

The Veteran reported that he initially injured his hips in 1979 when he fell off of a ladder and had continuous hip pain since that time.  After an examination and x-ray studies, the examiner diagnosed degenerative joint disease of the right hip and degenerative joint disease of the left hip, status post surgical total left hip replacement.  

The examiner determined that the Veteran's current bilateral hip condition was considered neither a congenital disease nor a congenital defect.  He noted that there were no documented hip abnormalities prior to service or evidence to suggest a pre-existing disease or defect.  

As to whether the Veteran's current hip disabilities were related to service, the examiner opined that it was less likely than not that the Veteran's current bilateral hip disability originated in service.  In so finding, the examiner noted that while the Veteran complained of bilateral hip pain in 1979, there was no record of treatment of the hips until 1986, and thus at least a six year gap in treatment.  He also noted that the earliest documented bilateral osteoarthritis was in 1986, eight years after the Veteran's discharge from service.

The record clearly shows that the Veteran complained of right and left hip pain in service in 1976 and again in 1979.  There is also clear post-service diagnoses of degenerative joint disease of the right hip and degenerative joint disease of the left hip, status post total left hip replacement.   

As indicated by the March 2012 VA examiner, while there was some suggestion in the record of an adolescent onset, there was no definitive medical evidence to show that the Veteran's hip disabilities were the result of congenital disease or defect.  

Moreover, the Veteran is found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to recurrent right and left hip conditions since service.  These assertions are consistent with the record reflecting complaints beginning in service and continuing after discharge.

In addition, the medical evidence of record reflects that arthritis of the hips, namely degenerative joint disease, was found on VA treatment in September 1980, less than one year after his discharge from active duty service in April 1980.  

This diagnosis was confirmed on x-ray study and accompanied by symptoms of limited range of motion, pain and tenderness.  Thus, on this record, bilateral hip arthritis is shown to have been manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the opinions of the 2009 and 2012 VA examiners that the Veteran's current right and left hip disabilities were less likely than not related to service.  

However, neither examiner considered the September 1980 treatment report clearly documenting complaints of bilateral hip pain and a diagnosis of arthritis by x-ray study within one year of the Veteran's service discharge.  As such, the Board affords these opinions are not found to be controlling for the purpose of deciding this appeal.   

The Board finds that the credible and probative evidence in this case supports the Veteran's claim and that, in extending the benefit of the doubt to the Veteran, service connection for degenerative joint disease of the right hip and degenerative joint disease of the left hip, status post total left hip replacement, is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  

Accordingly, on this record, service connection for degenerative joint disease of both hips is warranted.  



ORDER

Service connection for degenerative joint disease of the right hip is granted.

Service connection for degenerative joint disease of the left hip, status post total left hip replacement, is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


